Citation Nr: 0511074	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for a low back strain, 
currently assigned a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1985 to March 1988, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In a December 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's representative indicates that 
there are two claims that should be adjudicated.  He asserts 
that the veteran is entitled to service connection for 
depression to include a secondary to service-connected 
disability, and entitled to a total disability evaluation 
based on individual unemployability due to service-connected 
disability.  As these two issues have not been prepared for 
appellate review by the Board, they are referred to the RO 
for all appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

As an initial matter, the Board notes that in addition to the 
two issues raised by the veteran's representative in December 
2004, he has also raised another issue that has not been 
prepared for appellate review by the Board which is, unlike 
the other two issues referenced above, inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  In this regard, it is asserted that the veteran's 
service-connected low back strain is more appropriately rated 
under the regulatory criteria governing intervertebral disc 
syndrome.  Although the record on appeal contains medical 
evidence that such a disorder is unrelated to the veteran's 
service-connected low back strain, the RO has not formally 
adjudicated the veteran's claim for service connection for 
intervertebral disc syndrome.  The Board finds that this 
matter is reasonably raised by the record on appeal, is 
inextricably intertwined with the issue on appeal, and 
requires formal adjudication by the RO.  

Further, the Board notes that during the pendency of this 
appeal, VA twice amended the rating schedule for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a.  
In this regard, VA most recently revised the regulations for 
evaluating disabilities of the spine effective September 26, 
2003.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003); see also 69 Fed. 
Reg. 32449 - 32450 (June 10, 2004).  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  61 Fed. Reg. 51457.  The veteran has not been 
notified of any of these changes in the law, nor has the RO 
readjudicated the issue on appeal with consideration of the 
revised rating criteria.  In light of these changes, which 
became effective during the pendency of the claim, the RO 
should be given the opportunity to consider rating the 
veteran's service-connected low back strain under the revised 
regulatory criteria for rating disabilities of the spine.  
Therefore, the Board finds it necessary to remand the 
veteran's claim so that the RO may address in the first 
instance the applicability of these revisions to the claim.

In addition, the Board notes that the veteran was afforded a 
VA examination in August 2001 in connection with his claim 
for an increased evaluation.  However, the veteran has 
asserted that his back disability has increased in severity 
since that examination.  In this regard, the veteran's 
representative submitted a statement in December 2004 in 
which he argued that the veteran's VA examination was too 
remote to properly evaluate the current severity of his back 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is necessary for the purpose of ascertaining the severity and 
manifestations of the veteran's low back strain and to 
address the new rating criteria.

The Board further notes that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran indicated in his December 2003 VA 
Form 9 that his back disability had worsened and that he was 
taken to Loyola Hospital when his back went out at work.  
From the history reported in the August 2001 VA examination, 
it appears that this may have occurred one year earlier.  
However, the Board notes that the claims file does not 
contain any recent treatment records from Loyola Hospital 
documenting such an incident.  Further, the evidence of 
record does not include any treatment records dated after 
March 2001.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's low back strain.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his low back strain.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from Loyola Hospital.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
low back strain.  Any and all 
studies, tests, and evaluations 
(including x-rays) deemed necessary 
by the provider should be conducted.  
The examiner is requested to review 
all pertinent records associated 
with the claims file and to comment 
on the severity of the veteran's low 
back strain.  The examiner should 
provide the range of motion of the 
spine in degrees.  Symptoms such as 
pain, stiffness, or aching in the 
area of the spine affected should be 
noted.  The examiner should also 
indicate whether the veteran has 
unfavorable ankylosis of the entire 
thoracolumbar spine and whether he 
has had incapacitating episodes 
having a total duration of at least 
six weeks during the past 12 months.  
The presence of objective evidence 
of pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.  
The examiner should report all signs 
and symptoms necessary for rating 
the veteran's back disability under 
the General Rating Formula for 
Diseases and Injuries of the Spine.  
If possible, the examiner should be 
asked to distinguish symptomatology 
associated with the veteran's 
service-connected low back strain 
from that due to the veteran's 
nonservice-connected intervertebral 
disc syndrome.  If it is not 
possible to make such as 
distinction, the examiner should so 
indicate.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it 
is important "that each disability 
be viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must 
be made available to the examiner 
for review.

3.  The RO should formally adjudicate 
the veteran's claim for service 
connection for intervertebral disc 
syndrome.  Prior to adjudication of 
this claim, the RO must ensure that 
there has been compliance with VA's 
duty to assist and to notify as to 
this issue.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The veteran should also be 
informed that this issue is not in 
appellate status unless there is a 
notice of disagreement and a 
substantive appeal as to the issue.

4.  After completion of the above, the 
RO should review the veteran's claim 
for an increased evaluation for low 
back strain including under the 
revised schedular criteria for 
evaluating the spine that were 
effective September 26, 2003, for this 
service-connected low back disability.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC is to set 
forth the new rating criteria for 
spine disabilities.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



